      Case 3:17-cv-00601-MHL Document 78 Filed 03/08/19 Page 1 of 17 PageID# 854



 1

                                 IN THE UNITED STATES DISTRICT COURT
 2


 3                           FOR THE EASTERN DISTRICT OF VIRGINIA                    CI£RK.U.§-.P1STRICT COURT
                                                                                            RICHMOND
 4                                        RICHMOND DIVISION

 5
     ROBERT DAVID STEELE,et al,                         Case No.: 3:17-cv-00601-MHL
 6
                    Plaintiff,
 7
     vs.                                                DEFENDANT'S OPPOSITION TO THE
 8                                                      MOTION TO INTERVENE
     JASON GOODMAN,et al.
 9

                    Defendant
10


11

                DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE
12


13
            Defendant Jason Goodman,Pro Se, opposes intervention by Intervenor Applicant D.
14
     George Sweigert(Sweigert), both as of right and permissively. Plaintiff Steele and Intervenor
15

16   Applicant Sweigert have been conspiring together and with intermediaries for more than one

17   year and in an ongoing fashion to create and monetize a harassment campaign(The Campaign)
18
     intended to disrupt the Defendant's business, personal life and worldwide reputation, and chill
19
     Defendant's journalistic endeavors which have revealed evidence offelony crimes by Plaintiff,
20
     Intervenor Applicant and third-party co-conspirators. The Campaign has consisted of persistent
21


22   manufacturing and dissemination offalse claims, deliberate libel and slander, predicate acts
23   initiated by others and falsely attributed to Defendant, stalking and harassment both online and at
24
     the Defendant's residence in New York City as well as numerous counts oftortious interference.
25
     In addition to disrupting Defendant's business and personal relationships. The Campaign is also
26
     intended to impact the outcome of this legal action. Sweigert is proceeding in bad faith, abusing
27


28
     the litigation process and violating Rule 11 of the Federal Rules of Civil Procedure. Sweigert's
     motion should be denied due to false and frivolous claims that have no basis in fact or law.
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE - 1
      Case 3:17-cv-00601-MHL Document 78 Filed 03/08/19 Page 2 of 17 PageID# 855



 1   I hereby attest that the pleadings herein are accurate and true under penalties of perjury. Further,
 2
     I hereby attest that the attached exhibits are accurate and true copies of source documents as
 3
     described. Video and telephone recording transcripts may contain typos due to voice to text
 4

     transcription software. True and accurate copies of original video and audio recordings can be
 5


 6   provided should it please the court.

 7


 8
     Signed this         day of March 2019
 9

10


11


12                                                     Pro Se Jason Goodman

13


14


15

16


17


18


19

20

21


22


23

24


25


26


27

28




     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE - 2
      Case 3:17-cv-00601-MHL Document 78 Filed 03/08/19 Page 3 of 17 PageID# 856



 1


 2
         I.      FACTUAL BACKGROUND
 3
              This legal action is a product ofa conspiracy between Plaintiff, Intervenor Applicant and
 4

     numerous third-party co-conspirators. Among these parties are Intervenor Applicant's brother
 5


 6   George Webb Sweigert(Webb), Manuel Chavez III aka Defango (Chavez), Frank Bacon,
 7   believed to be Tyroan Simpson(Simpson), Nathan Stolpman(Stolpman), co-Defendant Susan
 8
     Lutzke aka Susan Holmes aka Queen Tutt(Lutzke), Steve Outtrim (Outtrim), Dean Fougere aka
 9
     Titus Frost(Fougere), Kevin Allen Marsden(Marsden), Mari Rapp aka Sugar Shine (Rapp),
10

     Jacquelyn Weaver(Weaver) and other unknown parties operating under various online aliases.
11


12            On or around December 2017,in a multiparty video chat(EXHIBIT A)that included

13   Simpson,Intervenor Applicant Sweigert, Chavez, Stolpman and two unknovm parties, Simpson
14
     and Sweigert agreed to engage in a harassment for pay Campaign against Defendant Goodman.
15
     (https://www.bitchute.com/video/Ez5xgxUk8daUA. They agreed that the monetary component
16

     of The Campaign was to be transacted via the cryptocurrency backed social media network
17


18   Steemit.com (Steemit). Defendant's journalistic investigations have revealed evidence
19   indicating Steemit.com is a ponzi scheme intended to absorb money from members ofthe
20
     general public in the form of Bitcoin or other payments when they join the network and purchase
21
     "Steem Power" tokens to gain leverage in voting on the network. Steemit enables a covert
22

     method of compensating co-conspirator participants in this pay for harassment scheme and is
23

24   also a money laundering mechanism intended to hide the source offunds and transform an

25   essentially worthless digital currency into real U.S. Dollars. Simpson is an aggressive proponent
26
     of Steemit and actively promotes it online and elsewhere, including his Austin Texas based radio
27
     broadcast("https://steemit.com/steemit/@,frankbacon/block-frank-bacon-on-austin-texas-radio-
28

     tonight-89-l-fmI and direct marketing phone calls.
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE - 3
      Case 3:17-cv-00601-MHL Document 78 Filed 03/08/19 Page 4 of 17 PageID# 857



 1          Simpson's promotional activities ofthe Steemit network included a phone call to
 2
     Defendant Goodman on or about June 27,2017(https://youtu.be/-JqDBOusiF8)(EXHIBIT B)
 3
     during which he attempts to convince Goodman to join Steemit.com and participate with
 4


 5
     Simpson as an ally. After Defendant Goodman refused Simpson's suggested plan, Simpson

 6   called Defendant Goodman again, this time leaving a threatening voicemail
 7   (https://youtu.be/_NoCXRvFwVI)in which he specifically names Chavez and states "guys like
 8
     Defango and myselfand about 50 other people that really know how to do this shit are gonna
 9
     make it a lot more difficult for you to do really about anything" directly referencing the
10

11
     harassment campaign(EXHIBIT C). Sometime after the warning issued in this voicemail

12   message,the pay for harassment scheme against Defendant Goodman was initiated.
13          The original video broadcast has been deleted but was preserved as evidence by
14
     Defendant("https://www.bitchute.eom/video/Ez5xgxUk8daU/i. In the video, Sweigert insists on
15
     a "unified effort"(see attached transcript EXHIBIT A time stamp 00:01:52,860)in response to
16

17
     Simpson's suggestion for "the best way to get JG"(see attached transcript EXHIBIT A time

18   stamp 00:01:48,479)referring to Defendant Jason Goodman as "JG". The two agree to a plan to
19   initiate a letter writing campaign intended to disrupt Defendant Goodman and his business
20
     relationships. Simpson offers to get Sweigert"paid for it in a way that's not connected to the
21
     government at all" suggestive ofa tax avoidance scheme and referring to Sweigert carrying out
22

     the letter writing harassment campaign and being paid in the cryptocurrency transacted via
23


24   Steemit. Sweigert agrees to do it.(see attached transcript EXHIBIT A time stamp
25   00:03:29,430). At another point in the video, Sweigert boasts"I VOLUNTEER TO BE THE
26
     LIAISON TO FUCK WITH THESE GUYS THROUGH GOVERNMENT PROCESSES,
27
     THROUGH MILITARY PROCESSES,THROUGH LAW ENFORCEMENT
28

     PROCESSES"[emphasis added](see attached transcript EXHIBIT A time stamp
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE - 4
      Case 3:17-cv-00601-MHL Document 78 Filed 03/08/19 Page 5 of 17 PageID# 858



 1   00:02:26,909). Simpson insists on monetizing the effort with Steemit, and in the months since
 2
     that call, both them and their self-appointed "cyber militia" of co-conspirators have been
 3
     carrying out this calculated, money making plan.
 4


 5
             The Campaign remains in effect to this day and includes this lawsuit itself as well as

 6   separate suits brought by Sweigert on June 14,2018 in the USDC District of South Carolina

 7   (2:18-cv-01633-RMG) which was transferred to SONY sua sponte on September 17,2018 at the
 8
     order of U.S. District Court Judge Richard Marc Gergel due to Sweigert's improper choice of
 9
     venue. Now relocated to USDC SDNY(Case l:18-cv-08653-VEC) U.S. District Court Judge
10

11
     Valeri Caproni has specifically ordered Sweigert not to "file any further motions or pleadings

12   except in response to this Order to Show Cause." This was due to Sweigert's characteristically
13   abusive, excessive filings which have no basis in fact or law, waste court resources and abuse the
14
     legal process. While Defendant recognizes Judge Caproni's jurisdiction to be SDNY,Sweigert's
15
     present actions are not congruent with the intention of Judge Caproni's order, but rather are
16

17
     representative of his persistent efforts to utilize the legal system as his own personal strategic

18   weapon.

19           Sweigert has interfered with officers ofthe court in unrelated matters by contacting the
20
     criminal defense attorney of Michael J. Harden. Harden appeared on Defendant Goodman's
21
     broadcast to speak about a wrongful arrest and his distress at the notion of a plda deal being
22


23
     forced on him despite his requests for Police body camera footage being denied and the

24   prosecutor and his lawyer's failure to demand this exculpatory evidence. Sweigert took it upon
25   himselfto contact Harden's Attorney Marc Victor(EXHIBIT D)and instruct him that"Mr.
26
     Harden has told this worldwide audience that he does not trust you as an attorney." Mr. Harden's
27
     distrust was appropriate given his lawyer's failure to follow his instructions and failure to insist
28

     prosecutors produce Hrady materials relevant to the arrest. Sweigert's deliberately vexing letter
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE - 5
      Case 3:17-cv-00601-MHL Document 78 Filed 03/08/19 Page 6 of 17 PageID# 859



 1   reached Barden's attorney the day Harden was to appear before the judge regarding the plea and
 2
     put Harden at odds with his Attorney Marc Victor. Harden has stated he was under significant
 3
     mental distress during the hearing. Additionally, Sweigert contacted the Arizona State Bar
 4


 5
     Association and filed a complaint alleging Defendant Goodman was engaging in the

 6   unauthorized practice oflaw by suggesting Harden should not plead guilty to a crime he did not
 7   commit. The complaint was ofcourse without merit and was dismissed immediately by the Bar
 8
     Association with no penalty.(EXHIBIT E)
 9
             Sweigert has sent more than a dozen letters to law enforcement and military officials
10

     around the United States and Canada as well as business associates of Defendant. Each ofthese
11


12   also contain false, misleading and factually inaccurate statements intended to provoke criminal
13   investigations or other civil action targeted at Defendant, and to disrupt ongoing business
14
     relationships. Sweigert seems to have no regard for 18 U.S. Code § 1001 and makes false
15
     statements to law enforcement, military and government personnel as a regular practice.
16

            On Febrary 22, another such letter was addressed to the U.S. Coast Guard Sector New
17


18   York Captain Jason Tama(EXHIBIT E). In this letter. Sweigert makes fundamentally false
19   claims alleging intention on the part of Defendant to do crime. Sweigert's reckless
20
     incompetence is underscored by his inability to properly name a corporation owned by
21
     Defendant, instead attributing the fictitious and false name Multimedia Systems Designs, Inc. to
22


23
     Defendant along with equally fictitious plans ofa "dirty bomb hoax" targeting the port of New

24   York. Prior to the mailing. Defendant was totally unaware of any such hoax plan. This hoax
25   was clearly invented by Sweigert and/or his co-conspirators,just as Defendant alleges the Port of
26
     Charleston hoax was.
27
            Perhaps the most brazen act on the part of Sweigert with regard to his legal filings is his
28

     use of a false address as his official mailing address with the court in his action in the Southern
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE - 6
      Case 3:17-cv-00601-MHL Document 78 Filed 03/08/19 Page 7 of 17 PageID# 860



 1   District of New York. On October 2,2018, Sweigert filed a change ofaddress with the court.
 2
     This is the third address Sweigert has utilized in this singular legal action spanning less than one
 3
     year. When five of Defendant Goodman's pleadings were returned by the Mesa AZ U.S. Post
 4

     Office as"ATTEMPTED NOT KNOWN UNABLE TO FORWARD"Defendant called the
 5


 6   USPS in Mesa AZ and was told by an employee there that PO Box 152 was not owned by D.
 7   George Sweigert and therefore the US Postal Service did not consider it a legal address for him.
 8
     On October 26,2018 Defendant filed a Motion For Ruling To Show Cause For Providing False
 9
     Address in an effort to get Plaintiff to explain what seemed to be the use of a fraudulent address
10

     and an attempt to commit fraud on the court. On November 7, 2018 Defendant filed a
11


12   Supplement to the Motion For Ruling to Show Cause that included photo evidence ofthe
13   returned mail(EXHIBIT G). Sweigert pled that Defendant's actions in adding Swiegert's full
14
     name and alias(David George "Acton" Sweigert) prevented delivery, but Defendant verified that
15
     this was false. Defendant conducted a thorough investigation into this matter and is presently in
16

     communication with the U.S. Postal Inspector's Office in New York. Defendant traveled to the
17


18   U.S. Post Office in Mesa AZ on January 7,2019 and personally spoke with employees ofthe
19   USPS. These employees told Defendant Sweigert had appeared in the post office on December
20
     1,2018 with the owner of the PO Box and signed a form to be added officially. Further
21
     investigation by Defendant has revealed the original owner ofPO Box 152 to be one Mari Rapp
22

     aka Sugar Shine, a frequent contributor to Sweigert's social media activities including false and
23


24   defamatory statements intended to harm Defendant. Sweigert did not alert the Court in USDC
25   SDNY that he had traveled to Mesa AZ on December 1,2018 to make this official change, but
26
     rather Sweigert relied on false written testimony to cover up this action. Sweigert also did not
27
     alert Defendant ofthis remedy to his prior false statements. This is further evidence of
28

     Swiegert's intent to commit fraud on the court in USDC SDNY and elsewhere. Sweigert sent
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE - 7
      Case 3:17-cv-00601-MHL Document 78 Filed 03/08/19 Page 8 of 17 PageID# 861



 1   Defendant a U.S. Postal Money Order for one dollar on December 1,2018 and made a video of
 2
     himself doing so(EXHIBIT H). Sweigert then deleted the video from his YouTube channel as
 3
     he is in the regular practice of doing, in an effort to spoliate evidence of his presence at the Post
 4


 5
     Office and his taunting of Goodman with various cyber harassment techniques. Goodman has

 6   preserved the video evidence and it can be viewed on Bitchute

 7   (https://www.bitchute.com/video/npL8hu7RT6fE/)
 8
            In addition to his harassment for pay letter writing campaign, Sweigert is in the daily
 9
     practice ofengaging in various cyber stalking and cyber harassment efforts. Sweigert has
10

11
     knowingly and repeatedly published false and defamatory statements intended to damage

12   Defendant Goodman in a variety of social media outlets including YouTube. On November 25,
13   2017 one such instance offalse statement publication occurred on YouTube and was propagated
14
     through other social media networks including Steemit.com. In coordination with Chavez,
15
     Sweigert called in to a live YouTube broadcast titled "H.25.17.Solving.rar" hosted on a
16

     YouTube channel controlled by Chavez(https://youtu.be/jK73oCxCGOE). This video is
17


18   monetized on Steemit.com.('https://steemit.com/news/@.defango/red-triangle-zodiac-sevens-

19   exposed-cicada-3301-qanon-twitter-progress-update-11-25-171. Transcript ofthe conversation
20
     between Chavez and Sweigert is attached(EXHIBIT I). During that conversation Sweigert tells
21
     Chavez"I saw Robert David Steele (Plaintiff) about three days ago four days ago he was being
22

23
     interviewed but some lady on a show Deborah still I think or something like that and he did talk

24   about that he thought Jason was a Mossad operative and a handler and he was hoping all this was
25   going to come out of discovery and everything so it's really interesting". This conversation
26
     between Chavez and Sweigert appears to be a pre-plarmed, staged event specifically intended to
27
     propagate the false claim put forward by Plaintiff. This particular false claim associating
28

     Goodman with Mossad was persistently repeated by Chavez, Sweigert, Plaintiff, Fougere and
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE - 8
      Case 3:17-cv-00601-MHL Document 78 Filed 03/08/19 Page 9 of 17 PageID# 862



 1   Others including Webb in an effort to turn public opinion against Defendant and defund
 2
     Defendant's subscription-based business. Fougere republished the report from Chavez and when
 3
     contacted by Defendant to take the report down and issue a retraction, Fougere maliciously
 4

     posted childish insults along with Goodman's private phone number on a monetized post on
 5


 6   Steemit, fruthering the harassment for pay scheme, inviting additional cyber harassment and
 7   rendering the phone number nearly useless.
 8
     (https://steemit.eom/iasongoodman/@.titusfrost/threatened-bv-iason-goodman-with-criminal-
 9
     harassment-what-do-vou-thinkl. Fougere persists in his role in this campaign, profiting from
10

     false statements and misleading suggestions about Defendant.
11


12          Approximately one year ago, Chavez posted an article on Steemit titlec

13   https://steemit.eom/news/@.defango/crowdsource-the-truth-live-reseach-on-mossadvwood. In the
14
     article, Chavez claims falsely and definitively "Jason Goodman is on the payroll of a man named
15
     Aman Milchan. Aman has Jason doing work partly out of blackmail. Jason was at parties with a
16

     producer named Brian Singer and there were underaged boys and girls. Jason was being paic
17


18   $2,788 a week and its (sic) now up to $3500 a week." This mirrors statements made by Plaintiff
19   in video interviews that have since been deleted from YouTube. No evidence is offered to support
20
     these claims, and the insinuation is made that Defendant is fraternizing with or otherwise
21
     cooperating with an accused child rapist. This is yet another persistent theme propagated by the
22

     conspirators involved in the Campaign. This article remains on Steemit.com allegedly having
23

24   earned Chavez $12.29 and has been shared by numerous other users in the indelible blockchain or

25   Steemit earning additional untold sums (EXHIBIT J). Chavez and other co-conspirators have
26
     demonstrated a penchant for using numerous alternate accounts under false and misleading names
27
     such as "Brain Trust" or "OFA_ASU" so the true scope of the conspiracy is not yet knowr
28

     (EXHIBIT K).

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE - 9
     Case 3:17-cv-00601-MHL Document 78 Filed 03/08/19 Page 10 of 17 PageID# 863



 1          Defendant Goodman is not and has never been associated in any way with Mossad,
 2
     Aman Milchan or the film director and accused rapist Singer. Neither Plaintiff, Intervenor
 3
     Applicant, nor any oftheir co-conspirators have any evidence whatsoever to support these
 4

     outlandish claims, yet they continue to promote these false statements publicly and aggressively
 5


6    with the express intent of damaging Defendant's worldwide reputation and depriving Defendant
 7   of business and financial opportunities. The rumor was started by the co-conspirators in order
 8
     that their network could spread this information to earn money on Steemit and through other
 9
     methods, and to play upon rampant, hateful, anti-Jewish sentiment among their fans and viewers.
10

     The Campaign has allowed them to persecute Defendant based solely on his Jewish heritage,
11


12   denying him of his constitutional right to presumption ofinnocence, retarding his financial and
13   psychological well-being and inciting hate speech and foul threats in live comments from
14
     viewers. The Campaign leverages this totally false claim to defame Goodman and engender
15
     hatred for Defendant throughout the world via the internet.
16

            Sweigert, Steele and their co-conspirators engage in a form of acting they call Live
17

18   Action Role Playing(LARP). Defendant was initially introduced to this term and its practice by

19   the co-conspirators in the Campaign. They are in a regular practice of accusing their adversaries
20
     of doing this in a weak effort to deflect attention from their own actions. Through these staged
21
     LARP conversations, false information is planted within seemingly normal live streamed talk
22

     show conversation about current events or other topics, mixing truth with fiction in a manner that
23


24   makes their false claims seem factual to the uninitiated. These video broadcasts are monetized

25   on the Steemit network and through other methods including online donations and merchandise
26
     sales, earning money for Sweigert's co-conspirators and making them appear imaffiliated to the
27
     outside observer or investigators by concealing payments and obfuscating direct connections.
28




     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE - 10
     Case 3:17-cv-00601-MHL Document 78 Filed 03/08/19 Page 11 of 17 PageID# 864



 1          Goodman has revealed evidence indicating suspicious activity with regard to Steemit,
 2
     including a visit to the main corporate office in New York City which consists of only a PO Box
 3
     and no actual office or employees despite a market capitalization of over $400,000,000.00(four
 4

     hundred million U.S. Dollars) at the time ofthe visit.
 5


 6   (https://www.voutube.com/watch?v=EDMvR2qTtFY&feature=voutu.be&t=70V
 7   Accountingweb.com includes this practice in their list of Top 10 Red Flag Warnings of Fraud.
 8
     fhttps://www.accountingweb.com/aa/auditing/top-10-red-flag-warnings-of-fraud).
 9
            Defendant Goodman also conducted an interview with professional derivatives trader and
10

     cryptocurrency commentator Tone Vays in which Vays indicated his evaluation of Steemit's
11


12   software white paper revealed problems with the core functionality which amounted in Vays'
13   estimation to misrepresentation on the part of the founders Daniel Larimer and Ned Scott, and
14
     Vays considered additional evidence offraud. Vays describes deficiencies in the design which
15
     he claims could easily be used by the designers or others who might be made aware ofthese
16

     deficiencies, to exploit the system, deceive users and siphon money from the network.
17


18   fhttps://voutu.be/7CaxlCDEcd4).

19          On August 4,2018, Defendant revealed evidence including a public internet post by
20
     Chavez which included a typo laden set ofinstructions for automating Steemit posts and driving
21
     upvotes to increase ponzi scheme style revenue growth on the Steemit network as well as
22


23
     instructions for moving the cryptocurrency Steem dollars out ofthe network through a variety of

24   machinations to convert it to "fiat" currency such as U.S. Dollars or Euros(EXHIBIT L). This
25   overall process provides content in the form offalse and defamatory statements contained in
26
     videos about Defendant as well as tactics and methods to enable anyone interested in joining the
27
     Campaign to earn cryptocurrency on Steemit.com by spreading the false information, and then
28

     laundering that digital currency into actual U.S. Dollars. (https://voutu.be/B 1 ag 9sqmmk?t=6)
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE - 11
      Case 3:17-cv-00601-MHL Document 78 Filed 03/08/19 Page 12 of 17 PageID# 865



 1   Goodman's disruption ofthis pay for harassment and money laundering scheme being carried
 2
     out via Steemit may be the primary reason for the organized harassment campaign.
 3
             Intervenor Applicant continues to grossly abuse the Federal civil legal system,court
 4


 5
     shopping with various suits in multiple states in an attempt to utilize the Justice System as a

 6   strategic weapon to intimidate, harass, defame and financially deprive the Defendant. More
 7   recently, Sweigert has sent a letter ofintent to sue in a third district for substantially the same
 8
     claims. It is Defendant's beliefthat this Maryland based intended action is utilizing the same
 9
     tactic as Plaintiffs original action by including co-Defendants who are in fact, conspiring with
10

     the Plaintiff to enable the action and/or sabotage the defense. Sweigert names his brother Webb
11


12   as Defendant, conveniently as Webb resides in Maryland. Defendant Goodman is named in this
13   action as co-Defendant. It is clear Sweigert has no actual intention to enforce any potential civil
14
     judgement against Webb, but is merely using him as a tool to continue to harass Defendant
15
     Goodman with baseless suits in additional Districts ofthe U.S. District Court system.
16

     (EXHIBIT M)
17


18          Plaintiff Steele has knowingly and repeatedly published false and defamatory statements
19   intended to damage Defendant. IRS filings and social media publications show that Plaintiff
20
     Steele has paid third parties, many of which run popular YouTuhe channels, which have
21
     coincidentally also published false and defamatory statements, absent sufficient evidence, and
22

     intended to damage Defendant and impact the outcome ofthis legal action(EXHIBIT N).
23


24          Recorded phone calls and voicemail messages show Simpson admitting in his own words
25   direct contact with both Intervenor Applicant's Sweigert's brother George Webb Sweigert
26
     (Webb)Plaintiff Steele, Chavez and Stolpman. Simpson states to Defendant Goodman in a
27
     phone call "he (Plaintiff Steele) sent me a text one night he's like hey you know cuz he knows I
28

     been buggin' George(Webb)"(see attached transcript EXHIBIT B time stamp 00:05:51,945).
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE - 12
     Case 3:17-cv-00601-MHL Document 78 Filed 03/08/19 Page 13 of 17 PageID# 866



 1   Incidentally this statement contradicts assertions made earlier in the call by Simpson that he is no
 2
     longer in communication with Plaintiff Steele. Email, SMS and other communications including
 3
     in person meeting took place between Plaintiff Steele and Webb(EXHIBIT O).
 4

            Despite false claims of no contact and some form of adversarial relationship, email, text
 5


6    and other communications including video chat and personal meeting took place between Webb
 7   and his brother, Intervenor Applicant Sweigert(https://youtu.be/DqGlFBkx09Q).
 8
            Plaintiff and his accomplices have engaged in a persistent campaign of harassment and
9
     defamation against Defendant that has consisted of knowingly and deliberately spreading false
10


11
     information throughout various social media platforms on the internet, intended to damage

12   Defendant's reputation, business, financial health and psychological well-being and to chill
13   Defendant's investigative journalism activities which have revealed evidence of crimes.
14


15


16

17

18


19


20


21


22


23


24


25


26


27


28




     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE - 13
           Case 3:17-cv-00601-MHL Document 78 Filed 03/08/19 Page 14 of 17 PageID# 867



      1


     2


     3

                                                   CONCLUSION
     4


     5
                   For the foregoing reasons, Defendant Goodman prays that the Court summarily overrule
     6    I and deny D. George Sweigerfs Motion to Intervene in this matter. Defendant further requests
     7     the court recommend the Plaintiff, Intervenor Applicant and alleged co-conspirators to the
     8
           appropriate law enforcement agencies for criminal investigation and prosecution iffound guilty
     9
           ofthe alleged criminal activities.
 10


 11

 12        Respectfully submitted.
 13


 14


 15
                                                                                    ason Goodman,Pro Se
 16
                                                                                    252     Avenue Apt6
                                                                                     New York, NY 1000
17                                                                         truth@crowdsourcetlietriith or

18

19

20

21


22


23

24


25


26


27


28




          DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE - 14
        Case 3:17-cv-00601-MHL Document 78 Filed 03/08/19 Page 15 of 17 PageID# 868
                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF VIRIGINIA
                                                   RICHMOND DIVISION                     CEDVI

                                                                                        mAR     7 20!3
                                                                                                          W
  ROBERT DAVID STEELB,et al.                                                       CLERK, U.S. DISTRICT COURT
                                                                                         RICHMOND, VA
                                   Plaintiff(s),

                   V.
                                                                                            3:17-cv-00601-MHL
                                                                     Civil Action Number:

  JASON GOODMAN,et al.,
                                   Defendant(s).


                                LOCAL RULE 83.1(M)CERTIFICATION

I declare under penalty of perjury that:
                                                                  DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE
No attorney has prepared, or assisted in the preparation of
                                                                            (Title of Document)
  JASON GOODMAN

Name ofPro Se Party (Print or Type)


Signat^^ ofPro Se Part>'
Executed on: March 6,2019
                                                             OR



The following attorney(s) prepared or assisted me in preparation of
                                                                              (Title of Document)

(Name of Attomey)


(Address of Attomey)


(Telephone Number of Attomey)
Prepared, or assisted in the preparation of, this document


(Name ofPro Se Party (Print or Type)


Signature ofPro Se Party

Executed on:                            (Date)
Case 3:17-cv-00601-MHL Document 78 Filed 03/08/19 Page 16 of 17 PageID# 869




     Circuit Court for.Eastern Divistion Virginia                                                Case No. 3:17-cv-601-MHL
                                                           CityorCounty
      Robert David Steele and Earth Intelligence Networ
                                                                                Jason Goodman

     Name                                                                       Name

      11005 LANGTON ARMS CT                                               VS. 252 7th avenue                                    6s

     sstreetAoaress                                        Apt#                 Street Address                                  Apt#
      OAKTON,                  VA     22124       (STI^I 320-8573               New York                  NY   10001   ^^323 ^ 744-7594

     City                     State    Zip Code     Area Telephone             City                       State Zip Code Area        Telephone
                                                    Code                                                                 Code

                           PbffrtHf                                                                 Defendant




                                                   CERTIFICATE OF SERVICE
                                                                    (DOMREL58)



                I HEREBY CERTIFY that on this 6                               day of March                              , 2019          a copy

     ofthe docunient(s) entitled ^"'^'""^rstoolo OoodmarT»r^
                                                                                  Titie of

      was/were mailed, postage prepaid to;

                 D. George Sweigert
                 Opposing Party or His/Her Attorney

                 PO Roy 1
                 Address

                        Mesa,                                  AZ                       85211
                 City                                                State                          Zip




                                        March 6. 2019
                                       Date




                                                                      Page 1 of 1
                                                                                                                DR58- Revised 13 February 2001
Case 3:17-cv-00601-MHL Document 78 Filed 03/08/19 Page 17 of 17 PageID# 870




     Circuit Court for Eastern Divistion Virginia                                               Case No. 3:17-cv-601-MHL
                                                          CityorCounty
     Robert David Steele and Earth Intelligence Networ
                                                                               Jason Goodman

     Name                                                                      Name

     11005 LANGTON ARMS CT                                               VS. 252 7th avenue                                 6s

     StreetAoaress                                        Apt#                 Street Address                              Apt#
     OAKTON,                 VA      22124      (571) 320-8573                 New York               NY   10001   (^23 ^ 744-7594

     City                    State    ZipCode      Area Telephone              City                   State ZipCode Area         Telephone
                                                   Code                                                              Code

                          Plaintiff                                                                Defendant




                                                  CERTIFICATE OF SERVICE
                                                                 (D0MREL58)



               I HEREBY CERTIFY that on this 6                               day of March                              2019         a copy

     ofthe document(s)entitled Aiibwyi smdiu Ouocjiiiunfti

     was/were mailed, postage prepaid to:

               Steven Bias
               Opposing Party or His/Her Attorney


                300 West Main Street, Ste 102
               Address

                      Charlottesvllle,                                   VA                       22903
               Gity                                                 State                        —Zip—




                                       March 6. 2019
                                      Date




                                                                     Page 1 of 1
                                                                                                           DR58- Revised 13 February 2001
